DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 25, 2022. Claims 2-21 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.

Allowable Subject Matter
Independent claims 2, 10 and 16 are allowed. Dependent claims 3-9, 11-15 and 17-21 are allowed based on their dependency. 

Claim 2 recites, inter alia, “wherein the user public key identifies at least one user credential from a plurality of user credentials stored on a blockchain; accessing the blockchain to decrypt, using at least the user public key, the at least one user credential; generating an identity token that includes the at least one user credential; and transmitting the identity token to the server for processing a transaction associated with a computing device that generated the user public key.”

The closest prior art made of record are:

Lu (U.S. Pub. No. 2017/0180128 cited in the IDS filed on 2/22/2021) which discloses trusted identity management using a blockchain (see paragraph [0005] of Lu)
Sundaresan et al. (U.S. Patent No. 10,715,312 cited in the IDS filed on 2/22/2021 and hereinafter referred to as Sundaresan) which discloses storing user credentials and identity information in a blockchain (see Abstract of Sundaresan)
Balaraman et al. (U.S. Pub. No. 2019/0163896 cited in the IDS filed on 2/22/2021 and hereinafter referred to as Balaraman) which discloses single-sign on using a blockchain including storing credentials in the blockchain (see paragraph [0003] of Balaraman)

While the prior art generally discloses authenticating identities using a blockchain, the prior art does not disclose the particular combination of limitations of claim 2. Therefore, claim 2 is considered to recite allowable subject matter. Claims 10 and 16 are considered to be allowable for similar reasons to claim 2. Dependent claims 3-9, 11-15 and 17-21 are considered to contain allowable subject matter based on their dependency.

10.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

11.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bathen et al. (U.S. Patent No. 11,297,064) – cited for teaching storing credentials on the blockchain – Fig. 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438